Case 3:19-cv-01147-HES-PDB Document 37 Filed 07/10/20 Page 1 of 1 PagelD 317

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

JAC’ QUANN MARQUIS HARVARD,

Plaintiff,
v. Case No. 3:19-cv-1147-J-20PDB
MARK S. INCH, et al.,

Defendants.

 

ORDER

Defendants’ Motions for Leave to Reply to Plaintiff's
Responses (Docs. 35, 36) are DENIED. No further filings are
necessary.

The parties are reminded that “[n]o proposed order or judgment
may be submitted unless authorized by the assigned judge.” See
Administrative Procedures for Electronic Filing § IV(A) (4), United
States District Court for the Middle District of Florida.

DONE AND ORDERED at Jacksonville, Florida, this Sb# day of

July, 2020.

 

 

caw 7/7
Cc:
Counsel of Record
